Citation Nr: 1516673	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), prior to October 19, 2012, and to a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his March 2009 substantive appeal, the Veteran requested a hearing before the Board.  See March 2009 VA Form 9 (requesting a hearing at a local VA office before a member of the Board (Travel Board hearing)).  However, in June 2012, the Veteran's representative withdrew the request for a hearing.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) .

The claim was previously before the Board in August 2012, at which time it was remanded for further development, including specifically for a VA examination and opinion concerning the nature and current severity of his claimed TBI.  See August 2012 Board Remand.  

Subsequently, in a January 2013 rating decision, the Appeals Management Center (AMC) granted an increased, 40 percent rating for his TBI, effective October 19, 2012, the date of the most recent VA examination performed pursuant to the Board's August 2012 remand.  However, because this does not represent a full grant of the benefits sought on appeal, the Veteran's claim for a higher rating for his TBI remains pending, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  Unfortunately, for the reasons stated below, yet another remand is warranted.  

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.

In this regard, the October 2012 VA TBI examination, performed pursuant to the Board's remand, did not substantially comply with the August 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

Specifically, in the August 2012 remand, the Board found that, because it was unclear whether the Veteran's diagnosed polyneuropathy and sleep apnea were residuals of his in-service head injury, the Veteran should be provided a VA examination in order to provide a full picture of the Veteran's TBI residuals and associated manifestations.  See August 2012 Board Remand.  See also April 2008 VA Neurology Examination Report (indicating that an overnight polysomnogram, a nerve conduction and an EMG study should be completed as part of the compensation and pension examination for a comprehensive review of the Veteran's TBI); May 16, 2008 EMG and Nerve Conduction Studies (showing abnormalities in both the median and ulnar nerves consistent with the presence of motor and sensory polyneuropathy, with features of demyelination and axonal loss);  May 30, 2008 Sleep Study (reflecting apneas).  The Board directed the examiner to "provide an opinion as to whether it is as likely as not (a 50 percent or better likelihood) that the diagnosed sleep apnea and/or motor and sensory polyneuropathy with features of demyelination and axonal loss, are residuals of his in-service traumatic brain injury."  See August 2012 Board Remand.  Further, the Board instructed that "[t]he rationale for each opinion must be provided[, and t]he examiner must consider the medical evidence of record and the Veteran's own statements regarding his symptomatology."  

Despite this, as concerning the Veteran's diagnosed polyneuropathy and sleep apnea, the October 2012 VA examination report failed to provide the requested opinions and instead offered only the following statement: "Obstructive sleep apnea not related to headaches; veteran does not have sensory polyneuropathy axonal or demyelinating type."  This conclusory statement is unsupported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  In addition, the examiner failed to address the posited relationship between the Veteran's sleep apnea and his TBI, instead merely stating that his sleep apnea was "not related to his headaches."  See Stegall, 11 Vet. App. at 271.  Moreover, in stating that the Veteran "does not have sensory polyneuropathy," the examiner failed to consider or address the medical evidence of record reflecting abnormalities in both the median and ulnar nerves consistent with the presence of motor and sensory polyneuropathy, with features of demyelination and axonal loss.  See May 16, 2008 EMG and Nerve Conduction Studies; August 2012 Board Remand (instructing that a complete rationale for each requested opinion must be provided, including consideration of the medical evidence of record).  See also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Because VA undertook to provide a VA examination to evaluate the Veteran's TBI residuals, to include the potential relationship between his in-service head injury and his diagnosed sleep apnea and polyneuropathy, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, given that the most recent examination was performed nearly 30 months ago, the Board finds that reexamination is warranted to determine the nature, extent, and current severity of the Veteran's TBI residuals.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, because the claim is being remanded, any more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, dated since May 2014.

2.  Thereafter, arrange for an appropriate VA neurological examination to assess the current severity of the Veteran's service-connected traumatic brain injury.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.


Following a clinical evaluation, the examiner must identify all residual symptoms and manifestations related to the Veteran's in-service head injury, and determine the current severity of each diagnosed residual.  Also, the examiner must provide specific opinions addressing the degree to which the service-connected disability is manifested by facets of cognitive impairment including: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Specifically concerning the Veteran's headaches, the examiner must offer an opinion as to whether the Veteran has a distinct diagnosis of a headache disability, or whether the headaches are a subjective manifestation of the TBI.  Regardless, the examiner must discuss whether the Veteran's headaches result in any characteristic prostrating attacks with an estimation as to the average number of any such attacks, or whether the headaches have resulted in very frequent completely prostrating and prolonged attacks producing severe economic inadaptability.  The appropriate DBQ should be filled out for this purpose, if possible.

The examiner must additionally provide the following opinions:  

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is a residual of his in-service TBI; and

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sensory polyneuropathy with features of demyelination and axonal loss is a residual of his in-service TBI.

In providing these opinions, the examiner is asked to consider and address the following:  

*  The April 2008 VA Neurology Examination Report indicating that an overnight polysomnogram, a nerve conduction and an EMG study should be completed as part of the compensation and pension examination for a comprehensive review of the Veteran's TBI; 

*  The May 16, 2008 EMG and Nerve Conduction Studies showing abnormalities in both the median and ulnar nerves consistent with the presence of motor and sensory polyneuropathy, with features of demyelination and axonal loss;  

*  The May 2008 Sleep Study and July 2008 Psychiatric Treatment Note reflecting a diagnosis of sleep apnea for which the Veteran was provided a CPAP machine.

If it is determined that the sleep apnea and/or the motor and sensory polyneuropathy with features of demyelination and axonal loss, are residuals of his in-service traumatic brain injury, the examiner must report the severity and manifestations of any associated disability.  The appropriate DBQ should be filled out for this purpose, if possible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


4.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


